BOLIN, Judge.
Plaintiffs, owners and operators of a' producing oil well in Caddo Parish, engaged C & C Oil Field Servicing Company .to _ pull the rods and tubing, therefrom. In the course- of the pulling operation plaintiffs . employed Pope Brothers Steam Cleaning Company to clean the tubes. After-C & (2 had completed pulling the tubes, and while Pope Brothers was cleaning these pipes with its steam truck in close proximity to the rig, some gas under pressure from the well “kicked back”, became ignited by a flame emanating from Pope’s truck, and burned and badly damaged the property of plaintiffs, Collins, as well as equipment of C & C and Pope Brothers. By appropriate and detailed pleadings the question of whose fault caused the explosion and resulting damages has been put at issue. For oral reasons, the lower court held the accident was caused entirely by the negligence of Pope Brothers and rendered judgments in favor of Collins & Son and C & C Oil Field Servicing Company for amounts stipulated as their respective damages. Pope Brothers and its insurer, Home Indemnity Company, have appealed on the issue of liability.
This being a tort case liability, if any, must be predicated on LSA-Civil Code Articles 2315 and 2316. Before venturing off *200into a maze of jurisprudential rules allegedly established by similar cases, let us first see if there is any real difficulty in judicially determining from the record before us whose fault, negligence, imprudence or want of skill caused this accident. Without commenting in detail on the evidence, we think the lower court was correct in finding the damages were caused entirely and exclusively by the fault or negligence of the Pope Brothers Company in locating its truck less than 25 feet downwind from the well, when they knew or should have known the well might kick back gas which, when ignited by the flame of the steam cleaning truck, would cause an explosion. While there might have been other acts of negligence on the part of Pope Brothers, we think this was sufficient to hold it liable under the cited codal articles.
Having concluded the accident was caused solely by the negligence of Pope Brothers, it necessarily follows the other party litigants are found free from fault.
The judgment appealed from is affirmed at appellants’ cost.
Affirmed.